 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:17-cr-00159 DAD-BAM
12                       Plaintiff,
13           v.                                         STIPULATION AND ORDER
14    MAXIMILIANO FARIAS-MARTINEZ,
15                       Defendant.
16

17          Plaintiff United States of America, by and through its counsel of record, and defendants,

18   by and through their counsel of record, hereby stipulate as follows:

19          1.      The parties have agreed to a plea disposition in this matter and have filed a plea

20                  agreement. (Doc. 43).

21          2.      The parties agree to vacate the trial confirmation date of November 13 and the trial

22                  date of November 27, 2018, and to set the matter for a change of plea on October

23                  29, 2018, at 10 a.m. Counsel for the defendant is not available prior to that date

24                  for a change of plea.

25   ////

26   ////

27   ////

28   ////
                                                       1
 1   IT IS SO STIPULATED.

 2   DATED:        October 17, 2018.       Respectfully submitted,

 3                                         McGREGOR W. SCOTT
 4                                         United States Attorney

 5                                         /s/ Karen A. Escobar___________________
                                           KAREN A. ESCOBAR
 6                                         Assistant United States Attorney
 7

 8   DATED:        October 17, 2018.

 9                                         /s/ Mark W. Coleman
                                           MARK W. COLEMAN
10                                         Counsel for Maximiliano Farias-Martinez
11

12                                         ORDER
13          Pursuant to the parties’ stipulation, the above-entitled case will be set for a change of plea
14   hearing before the Honorable Dale A. Drozd on October 29, 2018 at 10:00 a.m.
15   IT IS SO ORDERED.
16
        Dated:    October 17, 2018
17                                                      UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
